Warren County, No. CA94-04-040. Appellant has filed an untimely notice of appeal of the court of appeals’ decision entered on April 20, 1994, and a motion for delayed appeal. This appeal involves a civil matter and not an appeal of a felony case to which the provisions for delayed appeal in S.Ct.Prac.R. II(2)(A)(4) apply. Therefore,
*1431IT IS ORDERED by the court, sua sponte, that the motion for delayed appeal be, and hereby is, stricken, effective August 19, 1994.
IT IS FURTHER ORDERED by the court, sua sponte, that this case be, and hereby is, dismissed.